Citation Nr: 1108882	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from July 1968 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the above claim.

In June 2010 and November 2010, the Veteran was scheduled for video conference hearings before the Board.  However, he failed to appear for both hearings.


FINDINGS OF FACT

1.  In December 2007, the RO denied the Veteran's claim for service connection for arthritis.  The Veteran did not appeal.  

2.  Evidence received since the December 2007 decision denying service connection for arthritis does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 RO decision denying service connection for arthritis is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the RO's December 2007 decision; the claim for service connection for arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for arthritis of the lower extremities was denied in a December 2007 rating action.  The RO noted that the Veteran's claim was previously denied in December 2006 and April 2007 as the evidence of record failed to show that the condition began in or was caused by service or was manifested within one year of separation.  The RO then stated that the basis of the denial was that there was no evidence showing that the condition was related to service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2007 rating decision consisted of the Veteran's service treatment records, private and VA medical treatment records, and an August 2006 VA examination.

Evidence relating to the claim for service connection for arthritis of the lower extremities received since the December 2007 rating decision that is new consists of VA and private treatment records and a VA examination dated February 2010.  The evidence of record following the December 2007 rating decision does not contain medical evidence showing that the Veteran's arthritis of the lower extremities was incurred in or related to service or was manifested within one year of separation.  In fact, the VA examination contained a well-supported opinion clearly finding that the Veteran's diagnosed patellar spurs of the knees was not related to service and was not manifested within one year of separation.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Additionally, the new evidence does not contain any competent medical evidence of record showing that the Veteran's disability of the lower extremities is related to service in any way.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's arthritis of the lower extremities is related to his active duty or was manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Accordingly, the Board finds that the evidence received subsequent to December 2007 is not new and material and does not serve to reopen the Veteran's claim for service connection for arthritis of the lower extremities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the substantially compliant notice by letters dated in October 2007 and May 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for arthritis of the lower extremities.  The claim to reopen is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


